By the Court, Cowen, J.
Subscriptions for stock under the turnpike act, (1 R. 8. 581, 2d. ed.) to which the plaintiffs were subject, (8ess. L. of 1834, p. 137,) must be absolute. This act confers no power to make conditions; and, to allow such a thing, would be contrary to public policy. Divers men would perhaps have their divers routes, and endeavor improperly to influence the course of the road. If the general subscription should contain a condition of this kind, there would be no stockholders till the road should be laid out accordingly; and separate subscriptions containing various conditions, might work a fraud upon those who subscribe absolutely. The court below decided correctly.
Judgment affirmed.